Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. US 2015/0168033 in view of Suzuki et al. US 2018/0131306 NIGO US 2019/0245470

Regarding claim 1, Yamakawa teach an electric motor drive device for driving an electric motor capable of switching a wire connection state of a stator winding, the electric motor drive device comprising: 
a wire connection switch (Fig. 1, item 33) to switch the wire connection state of the stator winding; 
an inverter to generate electric power to be supplied to the electric motor (Para. 0098); 

Yamakawa do not teach but Suzuki teach an overcurrent protection circuit (Fig. 2, item 26) to prevent a current exceeding a predetermined value from continuously flowing through the electric motor (Para. 0032), 
wherein the overcurrent protection circuit includes: 
a plurality of determination circuits (Fig. 2, item 261-263) each correlated one-to-one with any one of a plurality of possible wire connection states of the stator winding (see stator windings (Fig. 2, item 111-113), the plurality of determination circuits (Fig. 2, item 261-263) being configured to determine whether a current flowing through the inverter has an abnormal value (Para.0076); 
a combining circuit (Iu1, Iv1, and Iw1/261-263) to combine determination results in the plurality of determination circuits (Fig. 2, item 261-263); and 
an invalidation circuit (Fig. 9, item 41/S12) to invalidate a determination process by one or more of the plurality of determination circuits (Fig. 2, item 261-263), and cause the combining circuit to output a determination -3-Attorney Docket No. 129D_242_TNresult by the determination circuit correlated with a selected wire connection state of the stator winding (see stator windings 111-113), and 
when the determination result output from the combining circuit indicates that the current flowing through the inverter has an abnormal value, the control device stops the inverter. (See Fig. 9, S11-S12, and Para. 0092….If it is determined that a short-circuit abnormality has occurred (S09: YES), in step S10, the controller 41 increments a second abnormality counter by 1,….controller 41 stops the electrical power supply from the first inverter section 21 to the first winding group 11.)
.
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. US 2015/0168033 in view of Suzuki et al. US 2018/0131306 and further in view of NIGO US 2019/0245470

Regarding claim 2, Yamakawa and Suzuki teach the electric motor drive device but they do not teach, wherein the inverter supplies AC power with variable frequency to the electric motor to drive the electric motor at variable speed, and the control device controls the wire connection switch  to cause the wire connection switch to select the wire connection state and controls the inverter to cause the inverter to supply the AC power to the electric motor. 
However Nigo teach wherein the inverter (103) supplies AC power (101) with variable frequency to the electric motor (1) to drive the electric motor at variable speed, and the control device (104) controls the wire connection switch (60) to cause the wire connection switch to select the wire connection state and controls the inverter to cause the inverter to supply the AC power to the electric motor. (Para. 0108)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Yamakawa and Suzuki as per Nigo, the motivation being, to provide a motor the capability of 

Regarding claim 3, Suzuki teach the electric motor drive device according to claim 1, wherein the overcurrent protection circuit (26) includes a current detection circuit to detect an input current to or an output current from the inverter (See connection of current detection section 26 to inverter 21), and output a current detection value as a detection result to each of the plurality of determination circuits (See connection to 261-263), each of the plurality of determination circuits uses a threshold value determined uniquely for each of the determination circuits on a basis of the correlated wire connection state (Para. 0067), and determines whether the current detection value exceeds the threshold value, and the invalidation circuit invalidates, as necessary, a determination process by the determination circuits other than the determination circuit corresponding to the selected wire connection state to cause an output from the combining circuit to match an output from the determination circuit corresponding to the selected wire connection state. (Para. 0067)

Regarding claim 12, Suzuki teach the electric motor drive device according to any one of claim 1, wherein the plurality of wire connection states are a star connection state and a delta connection state. (See Fig’s 4-1 and 4-2)

Regarding claim 13, Suzuki teach the electric motor drive device according to claim 12, wherein the threshold value used for a determination process in the determination circuit corresponding to the delta connection state is equal to or less than 3 times the threshold value 

Regarding claim 14, Yamakawa and Suzuki the electric motor drive device according to claim 1, but they do not teach but Nigo teach wherein the wire connection switching unit switch includes a semiconductor switch. (Para. 0111…..The switches 61, 62, and 63 of the connection switching unit 60 are constituted by relay contacts in this example. In this regard, the switches 61, 62, and 63 may be constituted by semiconductor switches.)

Regarding claim 15, Nigo teach the electric motor drive device according to claim 14, wherein the semiconductor switch is formed of a wide bandgap semiconductor.
(Para. 0111…..The switches 61, 62, and 63 of the connection switching unit 60 are constituted by relay contacts in this example. In this regard, the switches 61, 62, and 63 may be constituted by semiconductor switches.)

Regarding claim 16, Suzuki teach the electric motor drive device according to any one of claim 1, further comprising an inverter drive circuit (35) to supply a drive signal to the inverter (101), wherein the inverter and the inverter drive circuit are implemented by an intelligent power module (1), an output from the combining circuit is input to an overcurrent cutoff port of the intelligent power module (See output from The current detecting element 261 to the control unit 1), and the inverter drive circuit stops the inverter when a signal input to the overcurrent cutoff port indicates that the current flowing through the inverter has an abnormal value. (Para. 0092….If it is determined that a short-circuit abnormality has occurred (S09: YES), in step S10, the controller 41 increments a second abnormality counter by 1,….controller 41 stops the electrical power supply from the first inverter section 21 to the first winding group 11.)

Regarding claim 17, Suzuki teach the electric motor drive device according to claim 16, wherein the control device includes a microcontroller to generate an on/off control signal for on/off control of the inverter (Para. 0051….the signal generation section 48 performs PWM operation) and supply the on/off control signal to the inverter drive circuit (The generated control signals are output to the first inverter section 21 through the drive circuit 35 (see FIG. 2)), the output from the combining circuit is input to the microcontroller, and the microcontroller stops outputting the on/off control signal when a signal input from the combining circuit indicates that the current flowing through the inverter has an abnormal value. (See Fig. 9, S11-S12) (Para. 0092….If it is determined that a short-circuit abnormality has occurred (S09: YES), in step S10, the controller 41 increments a second abnormality counter by 1,….controller 41 stops the electrical power supply from the first inverter section 21 to the first winding group 11.)

Regarding claim 18, Suzuki teach the electric motor drive device according to claim 1, further comprising: 
an inverter drive circuit (35) to supply a drive signal to the inverter (101); and a microcontroller to generate an on/off control signal for on/off control (signal generation section 48 performs PWM operation) of the inverter and supply the on/off control signal to the inverter drive circuit, wherein among the threshold values used for the determination processes in the determination circuits, the threshold value used for the determination process in the determination circuit invalidated by the invalidation circuit is supplied to the microcontroller, If it is determined that a short-circuit abnormality has occurred (S09: YES), in step S10, the controller 41 increments a second abnormality counter by 1,….controller 41 stops the electrical power supply from the first inverter section 21 to the first winding group 11.)

Regarding claim 19, Suzuki teach the electric motor drive device according to claim 18, wherein the microcontroller stops outputting the on/off control signal and stops the inverter when the overcurrent protection circuit is not operating normally. (See Fig. 9, S11-S12)

Allowable Subject Matter
Claims 4-11, 20, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/            Examiner, Art Unit 2846                                                                                                                                                                                            
/MUHAMMAD S ISLAM/            Primary Examiner, Art Unit 2846